NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AVIMAEL SECUNDIDO-SOLIS, AKA                    No.    17-70615
Abimael Solis Secundido, AKA Abimael
Secundino Solis,                                Agency No. A077-106-014

                Petitioner,
                                                MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Avimael Secundido-Solis, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Secundido-

Solis failed to establish the threats as to his father, the denial of a job, and the

disappearance of his cousin, even considered cumulatively, rose to the level of

persecution. See Wakkary, 558 F.3d at 1060 (two incidents of being beaten and

robbed and being accosted by a mob did not compel a finding of past persecution,

and harm to associates was not ‘closely tied’ to petitioner); Nagoulko v. INS, 333

F.3d 1012, 1016-17 (9th Cir. 2003) (record did not compel the finding that

petitioner experienced past persecution). Further, substantial evidence supports the

agency’s finding that Secundido-Solis failed to establish a nexus between the harm

he fears and a protected ground. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th

Cir. 2011) (even if membership in a particular social group is established, an

applicant must still show that “persecution was or will be on account of his

membership in such group” (emphasis in original)); Zetino v. Holder, 622 F.3d

1007, 1016 (9th Cir. 2010) (petitioner’s desire to be free from harassment

motivated by theft or random violence by gang members has no nexus to a

protected ground). Thus, Secondido-Solis’ withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.


                                            2                                      17-70615